Case 2:21-cv-00442-SPC-MRM Document 25 Filed 08/16/21 Page 1 of 3 PageID 107




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,

v.                                                   Case No: 2:21-cv-442-SPC-MRM

$440,068.08 IN U.S.
CURRENCY & NINE
VEHICLES,

              Defendants.
                                          /

                                        ORDER1

       Before the Court is the United States’ Motion for Judgment of Forfeiture

for approximately $440,068.08 in United States currency and nine vehicles

(“Defendant Funds”). (Doc. 24). The United States filed a Declaration in

Support (Doc. 24-1). The Court finds the Defendant Funds are subject to

forfeiture under 21 U.S.C. § 881(a)(6) and Supp’l Rule G, Supplemental Rules

for Certain Admiralty or Maritime Claims and Asset Forfeiture Actions.

       Having been fully advised in the premises, the Court finds the Defendant

Funds are forfeitable to the United States because they constitute: (1) money




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00442-SPC-MRM Document 25 Filed 08/16/21 Page 2 of 3 PageID 108




furnished or intended to be furnished by a person in exchange for a controlled

substance in violation of the Controlled Substances Act; (2) proceeds traceable

to such an exchange; or (3) money used or intended to be used to facilitate a

violation of the Controlled Substances Act. The Defendant Funds are thus

subject to civil forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6).

      The Court further finds that the parties known to have an alleged

interest in the Defendant Funds—Gerald Michael Abraham, Glenview Luxury

Imports, Fifth Third Bank, American Momentum Bank, and First Florida

Integrity Bank—received notice of this action and have not filed a claim for the

Defendant Funds and the time for filing such a claim has expired. (Doc. 24-1

at 3-6).

      The Court further finds that the United States filed a Declaration of

Publication to reflect notice of this forfeiture was posted on an official

government internet website (www.forfeiture.gov) for at least 30 consecutive

days, beginning on June 9, 2021, and continuing through and including July 8,

2021, pursuant to Supp’l Rule G(4)(a)(iv)(C). (Doc. 9). No other person or

entity has filed a claim and the time for filing such a claim has expired. Thus,

it is now appropriate for the Court to enter a Judgment of Forfeiture for the

Defendant Funds.

      Accordingly, it is

      ORDERED:




                                        2
Case 2:21-cv-00442-SPC-MRM Document 25 Filed 08/16/21 Page 3 of 3 PageID 109




      The United States’ Motion for Judgment of Forfeiture (Doc. 24) is

GRANTED.

      1.    Under 21 U.S.C. § 881(a)(6) and Supp’l Rule G, all right, title, and

interest in the Defendant Funds are CONDEMNED and FORFEITED to the

United States for disposition according to law. Clear title to the Defendant

Funds is now vested in the United States of America.

      2.    The Clerk is DIRECTED to enter judgment and close the file.

      DONE and ORDERED in Fort Myers, Florida on August 16, 2021.




Copies: All Parties of Record




                                       3
